DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
 	Claims 1-10 are pending.  Claim 1 has been amended.
The rejection of claims 1-10 is/are under 35 U.S.C. 103 as being unpatentable over Favaro (US 2010/0139328; cited by Applicant), in view of Kravagna (US 2,662,724), is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Favaro (US 2010/0139328; cited by Applicant) in view of Tai et al.  (US 2014/0196798).
Regarding claim 1, Favaro discloses a washing machine comprising: a detergent box for containing a detergent or rinse (11 and/or 14); a detergent supply pump for pumping the detergent or rinse contained in the detergent box (17); a connection pipe connected to the detergent supply pump and a tub (2, 7, 19); and a one-way valve for opening or closing the connection pipe (20).
Favaro does not expressly disclose the valve is a two part valve, wherein the two part valve includes: a first blocking part having an opening to open the connection pipe when the detergent supply pump is operated to pump the detergent or rinse, and a second blocking part perpendicularly extending from the first blocking part when the opening of the first blocking part is closed, extending along a cross section of the connection pipe, and fixed on an internal side of the connection pipe.
Tai discloses a diaphragm check valve (Figures 4-5), in a rigid valve tube (Figure 2: 202), having a sealing bump or protrusion (402) on the downstream side of a diaphragm (404) and a slit (406) passing through the sealing bump and diaphragm (Figures 4-5; paragraph 49).  The diaphragm is perpendicular extending from the sealing bump (Figures 4-5).  The sealing bump is depicted as a hemisphere, but may also be hemi-ellipsoid, hemi-paraboloid, square block, pyramid, prism, cone, etc., and the particular shape is not crucial (paragraph 49).  Figures 5A-5D depict the check valve in states of being closed to forward flow, open to forward flow, and closed to reverse flow.
Because it is known in the art to provide a check valve in a washing machine as claimed, and to provide a two part check valve as claimed, and the results of the modification would be predictable, namely, providing a known check valve, it would have been obvious to one of ordinary skill in the art at the time of the filing date of the claimed invention to have wherein the two part valve includes: a first blocking part having an opening to open the connection pipe when the detergent supply pump is operated to pump the detergent or rinse, and a second blocking part perpendicularly extending from the first blocking part when the opening of the first blocking part is closed, extending along a cross section of the connection pipe, and fixed on an internal side of the connection pipe.
Claims 2-10 are considered to be met by the combination of Favaro, in view of Tai, as applied above and which results in: wherein the opening is closed by opposite internal sides of the first blocking part coming into contact when the detergent supply pump is not operating (Tai: Figures 4A, 5C, 5D); wherein the connection pipe is blocked by the second blocking part when the detergent supply pump is not operating (Favaro: 20; Tai: Figures 4A, 5C, 5D); wherein the opening of the first blocking part is opened when the detergent or rinse pumped by the detergent supply pump presses the second blocking part (Tai: Figure 5B); wherein the detergent or rinse pumped by the detergent supply pump is supplied into the connection pipe if the opening of the first blocking part is opened (Favaro: 20, 21; Tai: Figure 5B); wherein internal sides of the first blocking part facing each other are separated and opened by a force of the detergent or rinse pumped by the detergent supply pump to form the opening (Tai: Figure 5B); wherein the second blocking part returns to a position before being pressurized and the opening is closed, if operation of the detergent supply pump is stopped (Tai: Figures 4A, 5C, 5D); wherein the connection pipe comprises a main connection pipe connected to the tub (Favaro: 7), and a detergent connection tube branched from the main connection pipe and connected to the detergent supply pump (Favaro: 19); wherein the two part valve is equipped in the detergent connection tube (Favaro: 19, 20); wherein the second blocking part is fixed to an internal side of the detergent connection tube, and the first blocking part is protruding from a center of the second blocking part in a longitudinal direction of the detergent connection tube (Favaro: 19, 20; Tai: 402, 404; see unlabeled tube in Figure 4A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711